Exhibit 10.44

FIRST LEASE AMENDMENT

THIS FIRST LEASE AMENDMENT (“Agreement”) is being made and entered into as of
the 20th day of February, 2014 (the “Effective Date”), by and between The Kaye
Building, LLC, a California limited liability company (“Landlord”), and
NeoPhotonics Corporation, a Delaware corporation (“Tenant”),
successor-in-interest to Santur Corp., a Delaware corporation (“Former Tenant”).

RECITALS

A.



Landlord and Tenant are parties to that certain Office Lease dated March 7, 2001
(“Original Lease”) by and between Landlord and Former Tenant, which Original
Lease was further amended by that certain Lease Addendum executed by Tenant on
October 31, 2010 (the “Addendum,” and together with the Original Lease are
collectively referred to herein as the “Existing Lease”).

B.



Tenant currently leases approximately 19,175 rentable square feet (the
“Premises”) within the building commonly known as 40931 Encyclopedia Circle,
Fremont, California (the “Building”).

C.



The term of the Existing Lease (the “Lease Term”) currently expires on
June 30, 2016.  Tenant desires to renew the term of the Lease for an additional
eighty-four (84) months.   Landlord and Tenant agree to the extension of term
and further amend the Existing Lease as hereinafter provided.  The Existing
Lease, as amended by this Agreement, shall be hereinafter referred to as the
“Lease”.  Capitalized terms not otherwise defined in this Agreement shall have
the meaning given to such terms in the Existing Lease.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.



Lease Term.  The Lease Term is hereby extended for an additional period of
eighty-four (84) months commencing on July 1, 2016 (the “Extension Commencement
Date”), and expiring on June 30, 2023 (The “Extended Expiration Date”). 



--------------------------------------------------------------------------------

 



2.



Monthly Base Rent:  Commencing as of January 1, 2014 through the Extended
Expiration Date, Base Monthly Rent for the entire Premises shall be as set forth
in the following schedule:

Period

Base Monthly Rent

01/01/2014 – 06/30/2016

$8,715.00

07/01/2016 – 06/30/2017*

$12,799.31

07/01/2017 – 06/30/2018

$13,183.29

07/01/2018 – 06/30/2019

$13,578.79

07/01/2019 – 06/30/2020

$13,986.15

07/01/2020 – 06/30/2021

$14,405.74

07/01/2021 – 06/30/2022

$14,837.91

07/01/2022 – 06/30/2023

$15,283.05

* Notwithstanding the Base Monthly Rent schedule above, Tenant shall be entitled
to a one-time base rent abatement in the amount of $8,684.99 for the month of
November, 2016 and the Base Monthly Rent due on November 1, 2016 shall be
$4,114.32.  This abatement shall not affect the calculation or payment of the
Commission, as defined below, which will be calculated as if the November 2016
were the full $12,799.31 listed above.

3.



Condition of Premises.  On the Extension Commencement Date, Tenant shall accept
the Premises in their “AS-IS” condition without any representation or warranty
from Landlord.

4.



Renewal Option. 

(a) Provided Tenant is not in default beyond applicable notice and cure periods
or any term or provision contained in the Lease at the time of Tenant’s delivery
of a notice of exercise of its Renewal Option (as defined below), Tenant or an
Affiliate (as defined below) shall have the right and option (the “Renewal
Option”) to renew the term of the Lease, by written notice delivered to Landlord
not more than 365 days or less than 180 days prior to the expiration of then
current term, for three additional terms (each, a “Renewal Term”) of three (3)
years each such Renewal Term under the same terms, conditions and covenants
contained in the Lease, except that the Base Monthly Rent shall be equal to the
Fair Market Rent (as defined below). 



--------------------------------------------------------------------------------

 



(b) For purposes of this Section 4, “Fair Market Rent” shall mean the rental
rate per square foot for industrial and R&D space comparable to the Premises in
building type and age in the Fremont area of Alameda County, California for
leases being entered into at or about the time the determination is being made
and adjusted to reflect the change if any, in market rates being experienced
indicating the rates at or about this time of the commencement of the applicable
Renewal Term, taking into account and being adjusted for tenant concessions,
brokerage commissions, tenant improvement allowances, existing improvements in
the Premises (where Landlord does not have the right to have Tenant remove) as
compared to the market comparables, the method of allocating and who pays for
operating expenses and taxes, and the term of the lease being compared in
relation to such Renewal Term.

(c) Within ten (10) days of the parties determining by giving written notice
from either party to the other that they cannot agree on the Fair Market Rent,
each shall specify in writing to the other the name and address of a person to
act as the appraiser on its behalf.  Each such person shall be a certified MAI
appraiser or commercial real estate broker with at least ten (10) years of
experience with the prevailing market rents for the area in which the Premises
are located.  If either party fails to timely appoint an appraiser, the
determination of the timely appointed appraiser shall be final and binding.  The
two appraisers shall have thirty (30) days from the day of their respective
appointments (the “Determination Period”) to make their respective
determinations and agree on the Fair Market Rent.  If the two appraisers
selected by the Landlord and Tenant cannot reach agreement on the Fair Market
Rent, such appraisers shall within five (5) business days jointly appoint an
impartial third appraiser with qualifications similar to those of the first two
appraisers, and the Fair Market Rent shall be established by the three
appraisers in accordance with the following procedures: The appraiser selected
by each party shall state in writing his determination of the Fair Market Rent,
which determination will provide for periodic adjustments to the Base Monthly
Rent if such appraiser believes that such adjustments are appropriate.  The
first two appraisers shall arrange for the simultaneous delivery of their
determinations to the third appraiser no later than ten (10) days after the
expiration of the Determination Period.  The role of the third appraiser shall
be to select which of the two proposed determinations most closely approximates
the third appraiser's determination of the Fair Market Rent, and shall have no
more than ten (10) days in which to select the final determination.  The
determination chosen by the third appraiser shall constitute the decision of the
appraisers and be final and binding on the parties.  Each party shall pay the
cost of its own appraiser and shall share equally the cost of the third
appraiser



--------------------------------------------------------------------------------

 



(d) Upon exercise of the Renewal Option by Tenant and subject to the conditions
set forth herein above, Landlord and Tenant shall enter into a written agreement
modifying and supplementing the Lease in accordance with the provisions
hereof.  Any termination of the Lease prior to the Extended Expiration Date
shall terminate all renewal rights hereunder.  If Tenant does not exercise the
first Renewal Option, the remainder Renewal Options shall automatically
terminate, and if Tenant does not exercise the second Renewal Option, the third
Renewal Option shall automatically terminate.  The renewal rights of Tenant
hereunder (or any Affiliate) shall not be severable from the Lease, nor may such
rights be assigned, subleased or otherwise conveyed in connection with any
permitted sublease or assignment of Lease.

Tenant acknowledges that the Option outlined in Paragraph 4 of the Addendum is
hereby deleted and replaced in its entirety with the Renewal Options set forth
in this Section 4.

5.



Affiliate Transfers.  Notwithstanding Article 14 of the Original Lease to the
contrary, Tenant may, without Landlord’s consent, sublet the Premises or assign
the Lease to (each, an “Affiliate”):  (i) a subsidiary, affiliate, division or
corporation controlling, controlled by or under common control with Tenant; (ii)
a successor corporation related to Tenant by merger, consolidation,
nonbankruptcy reorganization, or government action; or (iii) an entity which
acquires all or substantially all of Tenant’s assets or stock.  Any Affiliate is
subject to the same terms as Tenant described in the Existing Lease and this
Agreement, specifically including the Early Termination and Brokerage Fees
sections below.

6.



Early Termination.  Notwithstanding anything to the contrary contained in the
Existing Lease, as amended in this Agreement, but subject to the provisions of
this Section 6, Tenant shall have the ongoing option (the "Termination Option")
to terminate this Lease effective as of the date designated by Tenant in
Tenant's Termination Notice (as defined below), which termination date (the
"Termination Date") must not be earlier than June 30, 2019.  To exercise the
Termination Option, Tenant must deliver to Landlord on or before the date which
is 180 days prior to the Termination Date:  (a) written notice of Tenant's
exercise of such Termination Option (the "Termination Notice") designating such
Termination Date; and (b) cash in the amount equal to the Termination
Consideration (as defined below).  As used herein, the "Termination
Consideration" shall mean an amount equal to the unamortized portion of the
brokerage commissions paid or incurred by Landlord in connection with this
Agreement (the "Brokerage Commissions"), calculated on a straight line basis
over the eighty-four (84) month of the extension term contemplated by this
Agreement.  If Tenant properly and timely exercises the Termination Option, this
Lease shall terminate at midnight on the Termination Date, and Tenant shall
vacate and surrender exclusive possession of the Premises to Landlord on or
prior to the Termination Date in accordance with the applicable surrender
provisions of the Lease.  Notwithstanding the foregoing to the contrary, at
Landlord's option, and in addition to all of Landlord's remedies under this
Lease, at law and/or in equity, Tenant's Termination Option shall not be
properly exercised if as of the date Tenant delivers Tenant's Termination Notice
to Landlord Tenant is in default under this Lease beyond the expiration of any
applicable notice and cure periods.  In addition, the Termination
Option:  (A) is personal to the original Tenant executing this Agreement (the
"Original



--------------------------------------------------------------------------------

 



Tenant") and any Affiliate to which Tenant's entire interest in this Lease
(including the Termination Option) has been assigned; (B) may only be exercised
by the Original Tenant or such Affiliate, as the case may be; and (C) may not be
assigned or transferred to any other person or entity.

7.



Notices.  Effective as of date of this Agreement, Section S of the Summary of
Basic Lease Terms in the Original Lease is hereby amended to reflect that
notices to Tenant shall be addressed as follows:

NeoPhotonics Corporation
2911 Zanker Road
San Jose, CA 95134

Attention:  Tim Jenks

8.



Brokerage Fees.  Landlord acknowledges that Jones Land LaSalle (“Broker”)
represents Tenant in connection with this Agreement and agrees that Broker is
entitled to a commission of $58,844.55 (5% of base rent for 84 months) (the
“Commission”).

The Commission shall be paid as follows: Commencing on February 1, 2014 and on
the first day of each month thereafter through and including December 1, 2014,
Tenant shall advance payment to Broker on behalf of Landlord $4,559.96 per month
for a total sum of $50,159.56 (the “Commission Payments”). The Commission
Payments shall satisfy Landlord’s obligations to pay the Commission to Broker
and shall be deemed to be a loan to Landlord, to be repaid by Landlord to Tenant
in one lump sum on July 1, 2016.  If Landlord fails to repay the entire
Commission Payments to Tenant on or before July 1, 2016, Tenant may offset the
unpaid balance of the Commission Payments as a credit against the next
installment(s) of Base Monthly Rent becoming due, without any notice or demand,
until the entire sum of Commission Payments is paid back in full.   

9.



Miscellaneous. 

(a) Except as herein modified or amended, the provisions, conditions and terms
of the Existing Lease shall remain unchanged and is ratified by Landlord and
Tenant, republished and confirmed as being binding upon the parties and in full
force and effect.

(b) In the event of any inconsistency between the provisions of the Existing
Lease and this Agreement, the provisions of this Agreement shall govern and
control.

(c) Each signatory of this Agreement represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. 



--------------------------------------------------------------------------------

 



(d) This Agreement may be executed in counterparts and shall constitute an
agreement binding on all parties notwithstanding that all parties are not
signatories to the original or the same counterpart provided that all parties
are furnished a copy or copies thereof reflecting the signature of all
parties.  Transmission of a facsimile or by email of a pdf copy of the signed
counterpart of this Agreement shall be deemed the equivalent of the delivery of
the original, and any party so delivering a facsimile or pdf copy of the signed
counterpart of this Agreement by email transmission shall in all events deliver
to the other party an original signature promptly upon request.

IN WITNESS WHEREOF, the parties hereto have entered into this First Lease
Amendment as of the date first written above.


a Delaware corporation


a California limited liability company

 

 

TENANT:

NeoPhotonics Corporation,
a Delaware corporation

LANDLORD:

The Kaye Building, LLC,
a California limited liability company

 

   /s/ Tim S. Jenks         

By: Tim S. Jenks

Its: CEO

   /s/ Jonathan W. Kaye                        

By: Jonathan W. Kaye

Its: General Partner

 

 



--------------------------------------------------------------------------------